Citation Nr: 0019562	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
disability, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for low back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from May 1943 to February 
1949 and from March 1949 to May 1971.  This case came before 
the Board of Veterans' Appeals (Board) on appeal of 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The June 1998 rating 
decision granted an increased evaluation of 20 percent for 
the veteran's service-connected low back disability, 
effective January 13, 1998.  Subsequent evidence on file 
indicates that the veteran wishes to continue his appeal with 
respect to his low back disability.

At his personal hearing before the undersigned sitting at the 
RO in July 1999, there was testimony from the veteran and his 
wife that his service-connected left knee and low back 
disabilities, as well as his sinusitis, have increased in 
severity since the last examinations for rating purposes in 
1998.  

Based on the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested by 
the RO to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his pending claims.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should attempt to 
obtain, and associate with the file, all 
records noted by the veteran that are not 
currently on file. 
	
2.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
left knee and low back disabilities.  The 
claims file must be made available to and 
reviewed by the examiner, and the 
examiner should indicate that the file 
has been reviewed.  Any necessary tests 
or studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
due to the veteran's service-connected 
disabilities.  In reporting the results 
of range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of each 
of the service-connected disabilities on 
the veteran's ability to work.  The 
rationale for each opinion expressed 
should also be provided.

3.  The veteran should also be examined 
by a physician with appropriate expertise 
to determine the severity of any 
currently present sinusitis.  The claims 
file, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner, and the examiner should 
indicate that the file has been reviewed.  
Any necessary tests or studies should be 
conducted, and all findings should be 
reported in detail. All manifestations of 
current disability should be described in 
detail.  In addition, the examiner should 
obtain information from the veteran 
concerning the frequency duration and 
severity of his episodes of sinusitis, as 
well as information concerning the 
treatment received for the episodes, to 
include any antibiotic treatment.  The 
examiner should also provide an opinion 
concerning the impact of this disability 
on the veteran's ability to work.  A 
complete rationale for all opinions 
expressed must be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development.  Then, the RO should 
readjudicate the issues on appeal.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




